Bleckley, Justice.
1. In a justice court, local government is realized in its last analysis. This tribunal is our primary — most rudimentary organ of home rule. It is the ne plus vllra, of judicial simplicity. ' An action in it is not by petition or declaration, but by summons ; and the summons may be a very scanty document. 61 Ga., 388. It seems designed merely to put the defendant in that state of mind in which a man a little roused and irritated exclaims, “ What’s the matter ? what’s up ? what’s to pay ? ” Practically, as experience teaches, when curiosity is thus excited, both memory and inquiry become active, and it is not long until the surprised individual knows clearly and definitely what it’s all about.” The summons now before us, as amplified by the statement annexed to it, is unusually full and specific. It describes the wrongful act complained of, dates it, alleges that its effect was to bruise the plaintiff’s mare, and lays the damages to the plaintiff (not to the mare) at one hundred dollars. Now, it is evident that to bruise a man’s mare may in fact damage the owner in one or both of two ways: it may disable her for a time, thus causing the loss of her labor and services during that period, or it may impair her value permanently. If the former as well as the latter damage would be sufficiently certain and proximate to be recoverable on an ordinary declaration in the superior court for such an injury, with full averments according to Chitty, we have no doubt that evidence touching it was admissible under this summons.
2. The question, then, is this: What is the legal measure of damages for an injury to a farm horse, when the horse is both disabled temporarily for service in the season for farm labor, and permanently impaired in market value; supposing the action to be well brought, and the pleadings broad enough to grasp the actual damages in their full extent? Reason would say that both kinds of damage above mentioned ought to fall within the recovery. A limit, as to the amount, to a sum not exceeding the full value of the animal with interest thereon, would seem *684propel’. This limit is reasonable because the capital invested in the property is destroyed in so far as the injury has diminished its value, just as the whole capital would have been destroyed if the animal had been killed outright; and the accident that life was spared ought not to subject the wrong-doer to make a larger compensation in the aggregate than if death had immediately ensued. Were hire to go on against him as long as the animal might remain in a disabled or partially disabled condition, the aggregate might amount in the end to several times the original sound value. To compel the defendant both to restore that part of the capital which his wrongful act had carried out of existence, and to pay hire upon it as well as upon the part of the capital not destroyed, would in some cases go to an extreme, while in other cases it would not. It will serve for a correct general rule; but if indiscriminately applied in its full extent to all cases alike, it would, in a number of them, lead to something like the consequence of making a part greater than the whole; that is, a mere injury to property would be treated as a graver tort than its entire destruction. Both the rule and its limitation as here laid down will .be found to be rooted somewhat in authority, as well as in principle. 8 Allen, 560; 105 Mass., 80; 42 Vt., 15; Shear, and Red. on Reg. §602. Of course, nothing is to be understood from what we have said, against adding exemplary damages where the facts of the particular case warrant them.
3. What is a lawful fence is defined by the Code, in sections 1443 and 1444? A fence three feet high, and composed of twm wires armed with projecting barbs, is not such a fence as will justify a railroad company whose line is enclosed thereby, in relaxing the full measure of diligence required by law in guarding against injuries to live stock from the running of locomotives and cars. On the contrary, if the wires would impede stock in escaping from the vicinity of the track in situations of danger, and would occasion a risk of hurt to them by being caught or thrown in attempting to get over or through the fence, in making *685off from the railway, due care not to frighten or drive them, upon the wire fence would be no less incumbent upon the company, than the use of ordinary diligence to avoid injuring them upon the track. The peril in such case would be a double or compound one, consisting of danger from the train on the one hand, and of danger from the fence on the other. Precautions against both would be necessary.
Judgment affirmed.